Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Osama Terra				:
Application No. 16/137,745				:		Decision on Petitions
Filing Date: September 21, 2018			:				
For: 	Method and Apparatus for Chromatic 	:
Dispersion Measurement Based on 		:
Optoelectronic Oscillations			:


This is a decision on the petition under 37 C.F.R. § 1.181 filed December 2, 2020, to withdraw the holding of abandonment of the above-identified application.  This is also a decision on the petition under 37 C.F.R. § 1.137(a) to revive the application filed on the same date.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is dismissed.

If a renewed petition under 37 C.F.R. § 1.181 and/or a renewed petition under 37 C.F.R. 
§ 1.137(a) is filed is filed in response to this decision, the renewed petition must be must be submitted within 2 MONTHS from the issue date of the instant decision.  

Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a) for a renewed petition under 37 C.F.R. § 1.181.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a) for a renewed petition under 37 C.F.R. § 1.137(a).  

A renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  A renewed petition under 37 C.F.R. § 1.137(a) should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  

This is not a final agency action within the meaning of 5 U.S.C. § 704.

The Office mailed a non-final Office action on March 3, 2020, setting a shortened statutory period for reply of three months.  An extension of time was not obtained, and a reply was not timely filed.  As a result, the application became abandoned on June 4, 2020.  The Office mailed a Notice of Abandonment on October 6, 2020.

Petition under 37 C.F.R. § 1.181

The petition under 37 C.F.R. § 1.181 asserts the applicant failed to receive the Office action.

The correspondence address for this application is an address for applicant’s employer, the National Institute of Standards (“NIS”).

A strong presumption that postal employees are qualified and reliable.  In other words, a strong presumption exists that a communication mailed by the Office will be delivered to the address on the communication.  In order to overcome this presumption, in this case, applicant must establish the probability that postal employees failed to deliver the Office action to the address of record is greater than the combined probability of the following:

(1)	The Office action was received at the address of record, and NIS never delivered the Office action because NIS lost the Office action or due to one or more other factors; and
(2)	The Office action was received by the inventor and subsequently lost.

The petition fails to address the possibility that item (1) set forth above took place.

The petition fails to identify the individuals who handle mail at the NIS, and fails to establish such individuals are more reliable than postal employees.

The petition fails to identify the procedures at NIS for ensuring mail is properly delivered to each individual and fails to establish such procedures are more reliable than procedures in place for the relevant postal services to properly deliver mail.

In view of the prior discussion, the petition to withdraw the holding of abandonment is dismissed.

Petition under 37 C.F.R. § 1.137(a)

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional. 
 
Applicant has not paid the petition fee.  Therefore, the petition under 37 C.F.R. § 1.137(a) is dismissed.

Any renewed petition under 37 C.F.R. § 1.137(a) filed in response to this decision must include the required petition fee ($525 for a micro entity).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		 
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions